UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-2437



LUTHER C. EDMONDS,

                                                         Appellant,


ELITE CHILD, INCORPORATED,

                                             Plaintiff - Appellant,

          versus


SCHRODER CHESAPEAKE, INCORPORATED, t/a Green-
brier Mall; E. PRESTON GRISSOM, individually
and in his capacity of Judge, Judicial Circuit
of Virginia, Circuit Court of the City of
Chesapeake,

                                            Defendants - Appellees.



                             No. 00-1228



SHERRY D. BATTLE,

                                                         Appellant,


ELITE CHILD, INCORPORATED,

                                             Plaintiff - Appellant,

          versus
SCHRODER CHESAPEAKE, INCORPORATED, t/a Green-
brier Mall; E. PRESTON GRISSOM, individually
and in his capacity of Judge, Judicial Circuit
of Virginia, Circuit Court of the City of
Chesapeake,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Richard L. Williams, Senior District
Judge. (CA-98-488-2)


Submitted:   June 15, 2000                 Decided:   June 20, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Barry Ray Taylor, SCIALDONE & TAYLOR, INC., Virginia Beach, Vir-
ginia, for Appellants; Sherry D. Battle, Appellant Pro Se. Alan
Brody Rashkind, FURNISS, DAVIS, RASHKIND & SAUNDERS, Norfolk, Vir-
ginia; Edward Meade Macon, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Luther C. Edmonds, Sherri D. Battle, and Elite Child, Inc.,

appeal the district court’s orders awarding sanctions and attorneys

fees and enjoining Appellants from filing other federal lawsuits

against Virginia state court judges absent authorization from a

federal judge.    We have reviewed the record and the district

court’s orders and find that the district court did not abuse its

discretion.   See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,

400-02 (1990).   Accordingly, we affirm.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                3